PoR cuanto dictada sentencia en rebeldía en este caso el 15 de septiembre de 1927, la parte demandada el 2 de noviem-bre siguiente solicitó que se dejara sin efecto y se le permi-tiera radicar la contestación y contrademanda acompañada, por los motivos hechos constar en un affidavit de méritos;
PoR cuanto la corte de distrito después de oír a ambas partes declaró con lugar la moción de la demandada decre-tando que el pleito siguiera su curso y fuera resuelto por las alegaciones y las pruebas que se practicaran en el mismo;
Por cuanto no conforme el demandante interpuso este recurso presentando un amplio alegato que fuá contestado por la demandada, habiéndose oído a ambas partes el Io. de junio actual, y
Por cuanto examinados los autos no cabe concluir que la corte de distrito abusara de su poder discrecional al consi-derar como justa causa para la prolongada dilación del litigio la enfermedad del abogado de la demandada, Sr Socorro, aún' cuando se hubiera demostrado, como se demostró, que dicha enfermedad, le permitía atender personalmente a algunos de sus asuntos, ya que es un hecho cierto que fué seria de tal modo que a consecuencia de ella murió el Sr. *1027Socorro, teniendo su muerte que producir el consiguiente trastorno hasta que la demandada pudo elegir nuevo abogado y éste enterarse plenamente de las cuestiones envueltas en el mismo, y al apreciar que, prima facie, la contestación y con-trademanda levantaban cuestiones propias para ser debatidas y juzgadas y resueltas por sus méritos:
Pon tanto, de acuerdo con la ley y la repetida jurispru-dencia de esta corte sobre la materia, se declara sin lugar el recurso y se confirma la résolución apelada.